DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2016/088086 filed 12/21/2016, which claims benefit of the Japanese Application No. JP2015-254746, filed 12/25/2015, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP-2006283112-A, previously cited).

Regarding Claim 1, Suzuki teaches an aluminum alloy sheet for a can body (page 1, line 10), which is formed of a cold-rolled sheet obtained by cold rolling a hot-rolled sheet (page 3, lines 93-100). Suzuki teaches an aluminum alloy consisting of the components listed below within Table I (page 3, lines 108-110; page 7, line 256). Suzuki teaches the hot-rolled sheet having an electrical conductivity of 30.0-39.0% IACS (page 3, line 113). Suzuki teaches the cold-rolled sheet has a tensile strength of 320 MPa or less in a rolling direction and a tensile strength of greater than 250 MPa in the rolling direction after heat treatment at between 180°C to 220°C for between 5 and 30 minutes (page 3, lines 113-119). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
With respect to the limitations “wherein the hot-rolled sheet includes not less than 0.25% by mass of solid-solubilized Mn, not less than 0.02% by mass of solid-solubilized Fe and not less than 0.07% by mass of solid-solubilized Si” - Suzuki is silent to the limitation. Furthermore, the examiner points out that the exact manufacturing conditions described by the applicant within, for example, paragraph [0017] of the published application, are not explicitly described within Suzuki however the examiner provides the following. Within paragraph [0042] of the published application the applicant states “The amount of the solid-solubilized elements in the hot-rolled sheet is restricted by the content of each element in the Al alloy. The highest electric conductivity of the sheet achieved by the amounts of the solid-solubilized elements its 40.0% IACS, and even in the case where the additive elements are solid-solubilized by a maximum degree, the electric conductivity of the sheet is not lower than 30.0% IACS”. Thus, Suzuki teaches a range of manganese encompassing the amount recited by the instant claim, an amount of iron nearly encompassing the amount recited by the instant claim, an amount of silicon encompassing the amount recited by the instant claim. Furthermore, Suzuki teaches an electrical conductivity of between 30.0-39.0% IACS (page 3, line 113). Therefore, since Suzuki teaches nearly identical amounts of the additive elements in addition to nearly identical electrical conductivities it is reasonable to believe that the undisclosed steps of Suzuki are also nearly identical to those described by the applicant within paragraph [0017] of the published application. Thus, as Suzuki teaches the composition, claimed processing limitations, and resulting properties as argued above, one would appreciate that process and structure of Suzuki is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the hot-rolled sheet would include not less than 0.25% by mass of solid-solubilized Mn, not less than 0.02% by mass of solid-solubilized Fe and not less than 0.07% by mass of solid-solubilized Si would result from Suzuki. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
With respect to the limitation “and a difference between the tensile strength (TS) in the rolling direction and a yield strength (ABYS) in the rolling direction after heat treatment at 205°C for 10 minutes is not larger than 50MPa” - Suzuki does not explicitly teach an intended difference being not larger than 50 MPa. However, the examiner points out that Suzuki does teach the cold-rolled sheet having tensile strengths of 320 MPa or less in a rolling direction and a tensile strength of greater than 250 MPa in the rolling direction after heat treatment at between 180°C to 220°C for between 5 and 30 minutes (page 3, lines 113-119); furthermore Suzuki teaches many examples within the original version of the application of which show a tensile strength difference of less than 50 MPa (e.g., Tables 2, 4, 6, and 8). Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Table I– The composition of instant claim 1 compared to Suzuki (JP-2006283112-A).
Ref.
MnWt %
MgWt %
FeWt %
SiWt %
CuWt %
ZnWt %
TiWt %
BWt %
AlWt %
Consisting Of
1
0.7-1.3
0.8-1.5
0.25-0.6
0.25-0.50
0.10-0.30
≤ 0.25
≤ 0.10
≤ 0.05
Balance
Suzuki
0.7-1.5
0.8-1.5
0.35-0.5
0.10-0.50
0.10-0.30
≤ 0.30
≤ 0.10
≤ 0.10
Balance

	
Regarding Claim 9, Suzuki teaches a can body for beverages that is formed of the aluminum alloy sheet according to claim 1 (page 1, lines 10-13). 
Regarding Claim 10, Suzuki teaches the can body for beverages according to claim 9 which is subjected to a predetermined coating and baking process page 1, lines 10-18). 

Response To Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 9-10 under 35 U.S.C. § 103 over Suzuki (JP-2006283112-A) have been fully considered but are not persuasive. 
Applicant argues that the amount of solid-solubilized elements do not directly correspond to the electrical conductivity of the aluminum alloy sheet. The Applicant supports this argument by comparing samples A3 and B7, in addition to samples A7 and B8, within Tables 1-4. 
The examiner is not persuaded by these arguments however. To elaborate, the examiner points out that although the electrical conductivities are the same, the composition upon which they’re derived are not identical. The rejection, based on inherency, relies on both the composition of Suzuki and the derived properties. In fact, all of the “B” compositions were specifically selected such that they possessed either insufficient or excessive amounts of the various components, e.g., “B1 was not subjected to a sufficient amount of addition of Mn”, “B2, the amount of Mn was excessive”, “B3 the amount of addition of Mn was not enough”, “B4 the amount of addition of Mn was excessive”, “B5, the amount of addition of Fe was not enough”, “B6, the amount of addition of Fe was excessive”, “B7, the amount of addition of Si was not enough”, “B8, the amount of Si was excessive”, “B9, the amount of addition of Cu was not enough”, “B10, the amount of addition of Cu was excessive”, “with respect to the test materials B11, B12, and B13, the amounts of addition of Zi, Ti, or B were excessive” (paragraphs [0068]-[0070]). Thus, contrary to the applicant’s arguments, the examiner asserts that the data within Tables 1-4 supports how the composition of Suzuki in conjunction with the resulting properties would inherently result in the solid-solubilized elements. 
Furthermore, the examiner points out that as evidenced by Cui (Cui, Xiaoli, et al. “Study on the Improvement of Electrical Conductivity and Mechanical Properties of Low Alloying Electrical Aluminum Alloys” Composites Part B: Engineering, vol. 110, 2017, pp. 381–387), electrical conductivity is heavily dependent upon the chemical composition (page 381, column 2, paragraph 2). Thus, since Suzuki teaches the composition, along with the corresponding electrical conductivities as shown above within the rejection of Claim 1, it is reasonable to believe that the remaining properties (e.g., “wherein the hot-rolled sheet includes not less than 0.25% by mass of solid-solubilized Mn, not less than 0.02% by mass of solid-solubilized Fe and not less than 0.07% by mass of solid-solubilized Si”) would be inherent as Cui teaches these properties are sensitive to one another. Since these properties are sensitive to one another the remaining undisclosed properties must also be sensitive to the properties and composition disclosed by Suzuki. 
Applicant argues that one of ordinary skill would not have had any logical reason to try to adjust the otherwise undisclosed solid solution amounts of Mn, Fe, and Si to achieve any otherwise undisclosed and unrecognized benefits. The examiner is unpersuaded by this argument and respectfully points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, the examiner points out that as evidenced by Cui (Cui, Xiaoli, et al. “Study on the Improvement of Electrical Conductivity and Mechanical Properties of Low Alloying Electrical Aluminum Alloys” Composites Part B: Engineering, vol. 110, 2017, pp. 381–387) - “…It is well known that mechanical strength and electrical conductivity are the most important properties for conducting metallic materials…Generally, Al alloy wires enhance their strength at the expense of electrical conductivity, such as Al-Mg-Si, Al-Fe-Si, Al-Fe-Cu alloy wires…Electrical conductivity is very sensitive to the composition and microstructure of the metallic materials…”. Thus, one of ordinary skill would understand and appreciate that adjusting the composition and therefore the solid solution amounts of Mn, Fe, and Si, would naturally lead to an optimal balance between the mechanical properties and the electrical properties. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735